Our examination of this case satisfies us that the case was rightly decided for reasons given in the opinion of Vice-Chancellor Ingersoll in the court below. We find, however, an error in the opinion which, while not affecting the result, we desire to correct.
The vice-chancellor says in passing that "the burden of proof is, of course, upon the complainants." That is not so in the circumstances of the present case.
The true rule applicable to the situation here is that stated by Mr. Justice Parker in Moore Securities Co. v. Schaffer,97 N.J. Eq. 296. The headnote therein is as follows: "Where, under a bill to quiet title (Gen. Stat. p. 3486), complainant has established that he is in peaceable possession of the land in question, claiming to own the same, and that his title is denied or disputed, and no suit is pending to settle the validity of such hostile claim, the burden of establishing such adverse claim is on the person setting it up."
The decree below will be affirmed, with costs.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 15.
For reversal — None. *Page 574